Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Frank Eisenschenk on May 2, 2022.

Non-elected claims 32, 33, and 38 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted February 9, 2022, wherein claim 20 is amended.  This application is a national stage application of PCT/EP2018/063400, filed May 22, 2018, which claims benefit of foreign application EP17305604.5, filed May 23, 2017.
Claims 19-31 and 34-37 are pending in this application.
Election/Restrictions
Applicant’s provisional election without traverse of group I claims 19-31 and 34-37, drawn to a method of making a compound of formula I or II, filed February 9, 2022, is acknowledged.  All non-elected claims have been canceled by examiner’s amendment.
Claims 19-31 and 34-37 as amended are examined on the merits herein.

Reasons for Allowance
	Currently claims 19-31 and 34-37 are pending in this application and have been examined on the merits herein.  Reasons for allowance are as follows:
	The claimed invention is directed to a method of producing a phosphorylated keto polyol comprising reacting dihydroxyacetone phosphate with a ketone having a specific structure described by formula (III) in claim 19, in the presence of a class II aldolase.  While reactions using a ketone as the electrophilic acceptor are not generally known to be among the reactions catalyzed by class II aldolases, Applicant’s disclosure demonstrates three examples of known class II aldolases that are shown to have activity on this substrate, specifically RhaD aldolase, FucA aldolase, and TagA aldolase.  Furthermore the specification additionally describes the assay by which Applicant evaluated the activity of these compounds against the claimed substrate, allowing one skilled in the art to screen further enzymes for this activity.  Therefore the disclosure provides sufficient written description to demonstrate possession of the claimed invention and enable one skilled in the art to use the claimed process.
	Furthermore the claimed process is seen to be novel and non-obvious over the prior art.  Aldolase enzymes are well known and have been used in the art for chemoenzymatic synthesis of compounds such as carbohydrates. (see for example Durrwachter et al., included with PTO-892) However, the prior art does not disclose that class II aldolase enzymes using dihydroxyacetone phosphate as a nucleophilic donor compounds can catalyze reactions of DHAP with ketones, as opposed to aldehydes which are their natural substrates.  The only examples of enzymatically catalyzed aldol reactions using ketone acceptors in the art involve either a different class of aldolases that use pyruvic acid as a donor, (see for example US patent 5759825 or US pre-grant publication 2005/0009153, both cited in PTO-892) or catalytic antibodies such as 38C2 that are not class II DHAP aldolases according to the present claims. (See List et al. included with PTO-892) One of ordinary skill in the art, in view of what is known about this reaction, would not have found it to be obvious to use a class II DHAP aldolase to catalyze a reaction of DHAP with a ketone acceptor.
Accordingly, the application is in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        5/2/2022